Citation Nr: 0832579	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  06-18 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder manifested by insomnia and nightmares.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active military service from June 1975 to 
June 1979.  

This appeal arose before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
May 2008, the veteran appeared at a Travel Board hearing 
before the undersigned Veterans Law Judge.  The hearing 
transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's contentions on appeal relate his current 
problems with insomnia and recurring nightmares to military 
service.

Although the service treatment records (STRs) do not 
specifically make reference to a psychiatric disability, an 
entry dated in November 1978 shows the veteran noted sleeping 
difficulties.  At separation in 1979 the examining physician 
commented that the veteran had experienced occasional trouble 
sleeping, not associated with any known problem.  His 
psychiatric evaluation was normal.  

Post-service records include treatment for various 
psychiatric disorders, variously diagnosed as depression, 
obsessive-compulsive disorder (OCD), and anxiety.  While 
there is no medical evidence showing a relationship between 
his current problems and service, the veteran's in-service 
history raises significant medical questions regarding the 
onset of any disability.  

Moreover, the VCAA law provides that an examination is 
necessary where there is competent evidence of a current 
disability, evidence that the current disability may be 
related to service, and the evidence is insufficient to 
decide the claim.  See 38 U.S.C.A. 5103A (West 2002).  
Likewise, where there is a reasonable possibility that a 
current condition is related to or is the residual of a 
condition or injury experienced in service, VA should seek a 
medical opinion as to whether the veteran's claimed current 
disability is in any way related to the condition or injury 
experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).  Accordingly, definitive medical evidence on the 
question of whether the veteran currently has an acquired 
psychiatric disability manifested by insomnia and nightmares 
and an opinion as to whether it is related to service, is 
needed before the issue can be properly adjudicated.  See 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also notes that the claims file also includes 
indications of PTSD.  In this regard, the veteran has only 
provided vague and non-specific information regarding in-
service events.  In a stressor statement he reported that he 
was a passenger in a helicopter that had been shot down and 
on another occasion he witnessed the death of a fellow 
soldier who had been sucked into the engine of a C-5 
aircraft.  The veteran also elaborated upon these incidents 
in a May 2008 Travel Board hearing.

These stressful incidents potentially could be verified by 
unit records.  However, the U.S. Army and Joint Services 
Records Research Center (JSRRC), (formerly the U.S. Armed 
Services Center for Research of Unit Records (CURR)), has not 
been contacted to research the veteran's alleged service 
stressor.  Therefore, an attempt should be made in this 
regard; before this, however, the RO should request a 
comprehensive statement from the veteran containing as much 
detail as possible regarding the alleged stressor.  See 
Zarycki v. Brown, 6 Vet. App. 91 (1993).

Consequently the Board finds that, following completion of 
the additional development requested herein, if the RO finds 
that there is credible supporting evidence that a claimed in-
service stressor actually occurred, the complete record 
should be reviewed by a psychiatrist.  If PTSD is diagnosed, 
the manifestations should be described in detail, the 
stressor should be identified, and the evidence accepted to 
document the stressor should be indicated.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and obtain the 
names and addresses of all medical care 
providers who have treated him for 
psychiatric disorder(s) since service 
discharge.  After the veteran has signed 
the appropriate releases, those records 
that are not already in the claims folder 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the records identified by 
the veteran are unavailable, a notation 
to that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful 
efforts in this regard, in order that the 
veteran be provided the opportunity to 
obtain and submit those records for VA 
review. 

2.  Contact the veteran to give him 
another opportunity to provide any 
additional specific information he may 
have concerning his claimed stressors.  
He should provide any information that 
might corroborate his alleged stressor 
that he was involved in helicopter crash.  
He should also be asked to provide as 
much information as possible on the 
servicemember who reportedly was killed.  
Advise him that, if possible, he should 
provide names of other individuals who 
were also present and witnessed or knew 
of the incidents, or who can confirm the 
veteran's proximity to the incidents.  
The veteran is advised that this 
information is necessary to obtain 
supportive evidence of the alleged 
stressor events, and that he must be as 
specific as possible, because without 
such details an adequate search for 
verifying information cannot be 
conducted.  

3.  Forward a copy of the veteran's DD 
Form 214, together with the stressor 
information that has been obtained, to 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) for an attempt at 
stressor verification.  Ask the JSRRC to 
provide any additional information that 
might corroborate the veteran's alleged 
stressors, particularly with respect to 
his contention that he witnessed the 
death of an individual.  If the case is 
not referred to JSRRC, reasoning should 
be provided.

4.  Then, review the file and make a 
specific determination, in accordance 
with the provisions of 38 C.F.R. 
§ 3.304(f), with respect to whether the 
veteran was exposed to any in-service 
stressor.  If so, identify the nature of 
the specific stressor or stressors 
independently established by the record.  
In reaching this determination, address 
any credibility questions raised by the 
record.

5.  Schedule the veteran for an 
examination to determine the nature, 
extent, and etiology of all current 
psychiatric pathology, to include 
depression, OCD, and/or PTSD.  The claims 
folder must be made available to the 
examiner for review of the case, and a 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
should elicit from the veteran a detailed 
history regarding the onset and 
progression of relevant symptoms.  All 
indicated tests and studies are to be 
performed and the examiner should review 
the results of any testing prior to 
completing the report.  All findings 
should be reported in detail.  Complete 
diagnoses should be provided.  

a.  The examiner should discuss the 
nature and extent of any psychiatric 
disorder, if present, and then set 
forth the medical probability that 
any disorder, if present, is 
traceable to any incidents, symptoms, 
or treatment the veteran experienced 
or manifested during service.

b.  Any diagnosis of PTSD must be in 
accordance with the Diagnostic and 
Statistical Manual of Mental 
Disorders (4th ed.) of the American 
Psychiatric Association (DSM-IV).  To 
the extent possible, the examiner is 
to reconcile any contradictory 
evidence regarding the etiology of 
any diagnosed psychiatric disorder.

c.  Specifically, the examiner should 
address whether the veteran has a 
psychiatric disorder, to include 
depression or OCD and, if so, whether 
it is more likely than not (i.e., to 
a degree of probability greater than 
50 percent), at least as likely as 
not (i.e., a probability of 50 
percent), or unlikely (i.e., a 
probability of less than 50 percent) 
that the first clinical 
manifestations of any such disorder 
occurred while the veteran was in 
service from June 1975 to June 1979.

d.  If the examiner concludes that 
the veteran has a diagnosis of PTSD, 
the examiner should specifically 
address whether it is more likely 
than not (i.e., to a degree of 
probability greater than 50 percent), 
at least as likely as not (i.e., a 
probability of 50 percent), or 
unlikely (i.e., a probability of less 
than 50 percent) that the PTSD is a 
result of one or more verified in-
service stressor.

e.  Any opinion provided should 
include discussion of specific 
evidence of record, particularly 
service treatment records.  The basis 
for the conclusions reached should be 
stated in full, and any opinion 
contrary to those already of record 
should be reconciled, to the extent 
possible.  If the veteran does not 
currently have a psychiatric 
disorder, to include depression, OCD, 
and/or PTSD which could be regarded 
as having been incurred while the 
veteran was in service, the examiner 
should specifically indicate so.  

f.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it 
is to find against it.

6.  After completing the requested action, and 
any additional notification and/or development 
deemed warranted, readjudicate the claim by 
evaluating all evidence obtained after the 
last statement or supplemental statement of 
the case (SSOC) was issued.  If the benefit 
sought on appeal remains denied, furnish the 
veteran and his representative an appropriate 
SSOC containing notice of all relevant actions 
taken on the claims, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal, including VCAA and any 
other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


